Citation Nr: 0804592	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-09 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for a dental disability for 
the purpose of obtaining VA outpatient dental treatment.  



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from October 1954 to August 
1956.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Boston, Massachusetts, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDING OF FACT

The veteran, who was discharged from service with full upper 
and lower dentures that are not claimed to be the result of 
dental trauma, was discharged from active duty in 1956.  His 
claim was submitted in 2003.


CONCLUSION OF LAW

A dental disorder, including loss of all teeth, was neither 
incurred in nor aggravated by service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The U. S. 
Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  As will be 
described, this case is decided on statutory interpretation.  

The veteran is claiming service connection for a dental 
disorder that he states is the loss of all of his teeth while 
he was on active duty.  The only available service medical 
record is an examination dated in August 1956 that shows that 
he had full upper and lower dentures.  In his correspondence 
he indicates that he would not have had all of his teeth 
pulled but for service.  That a private dentist would not 
have extracted all of his teeth and that these extractions 
now required him to be fitted with new dentures.  

Service connection of dental conditions will be established 
under these circumstances:

  (a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in Sec. 17.161 of this chapter.
    (b) The rating activity will consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service. 
When applicable, the rating activity will determine whether 
the condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.
    (c) In determining service connection, the condition of 
teeth and periodontal tissues at the time of entry into 
active duty will be considered. Treatment during service, 
including filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.
    (d) The following principles apply to dental conditions 
noted at entry and treated during service:
    (1) Teeth noted as normal at entry will be service-
connected if they were filled or extracted after 180 days or 
more of active service.
    (2) Teeth noted as filled at entry will be service-
connected if they were extracted, or if the existing filling 
was replaced, after 180 days or more of active service.
    (3) Teeth noted as carious but restorable at entry will 
not be service-connected on the basis that they were filled 
during service. However, new caries that developed 180 days 
or more after such a tooth was filled will be service-
connected.
    (4) Teeth noted as carious but restorable at entry, 
whether or not filled, will be service-connected if 
extraction was required after 180 days or more of active 
service.
    (5) Teeth noted at entry as non-restorable will not be 
service-connected, regardless of treatment during service.
    (6) Teeth noted as missing at entry will not be service 
connected, regardless of treatment during service.
    (e) The following will not be considered service-
connected for treatment purposes:
    (1) Calculus;
    (2) Acute periodontal disease;   
    (3) Third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or in-service trauma; and
    (4) Impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.
    (f) Teeth extracted because of chronic periodontal 
disease will be 
service-connected only if they were extracted after 180 days 
or more of 
active service.  38 C.F.R. § 3.381.

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C. 
1712(b) and 38 CFR 17.93 to the extent prescribed and in 
accordance with the applicable classification and provisions 
set forth in this section.
    (a) Class I. Those having a service-connected compensable 
dental disability or condition, may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function. There is no time limitation 
for making application for treatment and no restriction as to 
the number of repeat episodes of treatment.
    (b) Class II. (1)(i) Those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at time of discharge or release from active 
service, which took place after September 30, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, but only if:
    (A) They served on active duty during the Persian Gulf 
War and were discharged or released, under conditions other 
than dishonorable, from a period of active military, naval, 
or air service of not less than 90 days, or they were 
discharged or released under conditions other than 
dishonorable, from any other period of active military, 
naval, or air service of not less than 180 days;
    (B) Application for treatment is made within 90 days 
after such discharge or release.
    (C) The certificate of discharge or release does not bear 
a certification that the veteran was provided, within the 90-
day period immediately before such discharge or release, a 
complete dental examination (including dental X-rays) and all 
appropriate dental treatment indicated by the examination to 
be needed, and
    (D) Department of Veterans Affairs dental examination is 
completed within six months after discharge or release, 
unless delayed through no fault of the veteran.
    (ii) Those veterans discharged from their final period of 
service after August 12, 1981, who had reentered active 
military service within 90 days after the date of a discharge 
or release from a prior period of active military service, 
may apply for treatment of service-connected noncompensable 
dental conditions relating to any such periods of service 
within 90 days from the date of their final discharge or 
release.
    (iii) If a disqualifying discharge or release has been 
corrected by competent authority, application may be made 
within 90 days after the date of correction.
    (2)(i) Those having a service-connected noncompensable 
dental condition or disability shown to have been in 
existence at time of discharge or release from active 
service, which took place before October 1, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, but only if:
    (A) They were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval or air service of not less than 180 days.
    (B) Application for treatment is made within one year 
after such discharge or release.
    (C) Department of Veterans Affairs dental examination is 
completed within 14 months after discharge or release, unless 
delayed through no fault of the veteran.
    (ii) Those veterans discharged from their final period of 
service before August 13, 1981, who had reentered active 
military service within one year from the date of a prior 
discharge or release, may apply for treatment of service-
connected noncompensable dental conditions relating to any 
such prior periods of service within one year of their final 
discharge or release.
    (iii) If a disqualifying discharge or release has been 
corrected by competent authority, application may be made 
within one year after the date of correction.
    (c) Class II (a). Those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.
    (d) Class II(b). Those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period of 
less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service-
connected dental condition or disability.
    (e) Class II(c). Those who were prisoners of war for 90 
days or more, as determined by the concerned military service 
department, may be authorized any needed dental treatment.
    (f) Class IIR (Retroactive). Any veteran who had made 
prior application for and received dental treatment from the 
Department of Veterans Affairs for noncompensable dental 
conditions, but was denied replacement of missing teeth which 
were lost during any period of service prior to his/her last 
period of service may be authorized such previously denied 
benefits under the following conditions:
    (1) Application for such retroactive benefits is made 
within one year of April 5, 1983.
    (2) Existing Department of Veterans Affairs records 
reflect the prior denial of the claim. All Class IIR 
(Retroactive) treatment authorized will be completed on a fee 
basis status.
    (g) Class III. Those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.
    (h) Class IV. Those whose service-connected disabilities 
are rated at 100% by schedular evaluation or who are entitled 
to the 100% rate by reason of individual unemployability may 
be authorized any needed dental treatment.
    (i) Class V. A veteran who is participating in a 
rehabilitation program under 38 U.S.C. chapter 31 may be 
authorized such dental services as are professionally 
determined necessary for any of the reasons enumerated in 
Sec. 17.47(g).
    (j) Class VI. Any veterans scheduled for admission or 
otherwise receiving care and services under chapter 17 of 38 
U.S.C. may receive outpatient dental care which is medically 
necessary, i.e., is for dental condition clinically 
determined to be complicating a medical condition currently 
under treatment.  38 C.F.R. § 17.161.  

The veteran is actually claiming service connection for a 
dental disorder that would be rated as noncompensable under 
rating schedule.  With respect to service connection for 
missing teeth, the regulations governing dental claims make a 
fundamental distinction between "replaceable missing teeth", 
see 38 C.F.R. § 3.381(a), and teeth lost as a result of loss 
of substance of body of maxilla or mandible due to trauma or 
disease such as osteomyelitis, and not loss of the alveolar 
process as a result of periodontal disease.  See 38 C.F.R. § 
4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent 
a demonstration of dental trauma, service connection may be 
considered solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment.  See 
also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  There is 
no allegation of dental trauma in this case.  The regulations 
cited above provide that service connection for replaceable 
missing teeth will be established for treatment purposes 
only.  The veteran was discharged from service in 1956, and, 
as such, can receive treatment only with a timely filed 
application.  That application needed to be submitted within 
one year of his discharge from active duty.  38 C.F.R. § 
17.161(f).  While the veteran was not notified of this 
restriction by the appropriate service department at the time 
of his discharge, such notification is not required for 
service personnel who are discharged prior to 1982.  See 
Woodson supra.

Under these circumstances, the veteran has failed to state a 
claim for service connection for a dental disorder.  As such, 
the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).
ORDER

Service connection for a dental disorder for the purpose of 
obtaining VA outpatient dental treatment is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


